Citation Nr: 1220561	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  04-28 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia to include as due to exposure to Agent Orange. 

2.  Entitlement to service connection for diabetes mellitus to include as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from November 1956 to May 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In an August 2007 decision, the Board denied the Veteran's claims of service connection for chronic lymphocytic leukemia and diabetes mellitus, both to include as due to exposure to Agent Orange.  The Veteran appealed the August 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, the Court granted a Joint Motion for Remand of the parties (the VA Secretary and the Veteran), vacated the Board's August 2007 decision in regard to the decision that was decided, and remanded the case back to the Board pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion. 

In November 2009, June 2010, and June 2011, the Board remanded the case for additional development. 


FINDING OF FACT

According to the Social Security Administration, the Veteran died in May 2012, before a decision by the Board was promulgated on the appeal.  





CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims of service connection for chronic lymphocytic leukemia and diabetes mellitus, both to include as due to exposure to Agent Orange.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the records of the Social Security Administration, a Federal agency, the Veteran died in May 2012, before the Board promulgated a decision on the appeal.  In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g). 

As there is no evidence to the contrary, the Board accepts the finding by the Social Security Administration as proof of the Veteran's death during the pendency of the appeal and before the Board promulgated a decision on the appeal of the claims of service connection for chronic lymphocytic leukemia and diabetes mellitus, both to include as due to exposure to Agent Orange. 

As the Veteran died during the pendency of the appeal, as a matter of law the appeal does not survive the Veteran's death, and the appeal of the claims must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994). 






The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the veteran's death.  See Veterans Benefits Improvements Act of 2008, Pub. L. No.110- 3889, § 212, 112 Stat. 4145, 4151 (2009) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or as of October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  

The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal of the claim of service connection for chronic lymphocytic leukemia to include as due to exposure to Agent Orange is dismissed.  

The appeal of the claim of service connection for diabetes mellitus to include as due to exposure to Agent Orange is dismissed.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


